Rejoinder
Claims 1-17 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 18-22, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 10/1/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Attorney Paul T. Engel on 3/3/2021. 
The application has been amended as follows: 
The claims:
(Currently Amended) A friction material having a first outermost surface and a second outermost surface spaced apart from said first outermost surface, said friction material comprising:
a base which forms a porous layer comprising fibers and fillers and defining at least a portion of said first outermost surface, wherein: 
i.	said fibers are present in an amount of from 20 to 80 weight percent, based on a total weight of said base, and
	ii.	[[a]]said fillers are present in an amount of from 20 to 80 weight percent, based on a total weight of said base;
a deposit which forms at least a portion of said second outermost surface and comprises a friction adjusting agent having a particle size of from 0.5 to 80 micrometers; and
a resin disposed throughout said friction material;
wherein said deposit is disposed in said friction material in a gradated pattern measured in a direction from said second outermost surface towards said first outermost surface wherein a concentration of said deposit disposed nearest said second outermost surface is greater than a concentration of said deposit disposed nearest said first outermost surface;
wherein at least a portion of said deposit is exposed to the environment and said second outermost surface has a surface roughness of from 2 to 11 micrometers as determined by non-contact laser measurement according to ISO 25178;
wherein said first outermost surface is disposed for adhesion to a metal plate and said second outermost surface is disposed for exposure to the environment; and 
wherein said porous layer further defines a lower quadrant disposed closest to said first outermost surface and an upper quadrant disposed closest to said second outermost surface, and wherein particles of said friction adjusting agent are disposed in said upper and lower quadrants in a gradated pattern measured in a direction from said upper quadrant towards said lower quadrant and wherein a concentration of particles disposed nearest the second outermost surface is greater than a concentration of particles disposed nearest the first outermost surface.  
(Original) The friction material of claim 1 wherein said deposit has a thickness of from 10 to 300 micrometers.
(Original) The friction material of claim 1 wherein said friction adjusting agent comprises diatomaceous earth.
(Original) The friction material of claim 1 wherein said friction adjusting agent comprises silica, carbon, graphite, alumina, magnesia, calcium oxide, titania, ceria, zirconia, cordierite, mullite, sillimanite, spodumene, petalite, zircon, silicon carbide, titanium carbide, boron carbide, hafnium carbide, silicon nitride, titanium nitride, titanium boride, and combinations thereof.  
(Original) The friction material of claim 1 wherein said friction adjusting agent comprises elastomeric particles.
(Original) The friction material of claim 1 wherein said friction adjusting agent is present in an amount of from 1 to 20 lbs. based on 3000 ft2 of said friction material.
(Cancelled) 
(Cancelled) 
(Original) The friction material of claim 1 wherein said fibers comprise aramids, cellulose, or combinations thereof.
(Original) The friction material of claim 1 wherein said filler comprises diatomaceous earth.
(Original) The friction material of claim 1 wherein said resin is present in an amount of from 20 to 60 weight percent based on a total weight of said base and said deposit.
(Original) The friction material of claim 1 wherein said resin is a phenolic resin or modified phenolic resin.
(Original) The friction materials of claim 1 wherein said resin is curable.
(Original) The friction material of claim 1 wherein said resin is cured.
(Original) A friction plate comprising a metal plate having at least two surfaces and said friction material of claim 14 bonded to at least one of said two surfaces.
(Original) A clutch assembly comprising the friction plate of claim 15 and a separator plate.
(Original) A transmission comprising the clutch assembly of claim 16. 
(Currently Amended) A method of forming a friction material having a first outermost surface and a second outermost surface spaced apart from the first outermost surface, wherein the friction material comprises: 
(1) a base which forms a porous layer comprising fibers and fillers and defining at least a portion of the first outermost surface and wherein: 
(a) the fibers are present in an amount of from 20 to 80 weight percent, based on a total weight of the base, and 
(b) [[a]]the fillers are present in an amount of from 20 to 80 weight percent, based 
(2) a deposit which forms at least a portion of the second outermost surface and comprises a friction adjusting agent having a particle size of from 0.5 to 80 microns; and 
(3) a resin disposed throughout the friction material, wherein the deposit is disposed in the friction material in a gradated pattern, said method comprising the steps of:
(I)	forming the base comprising the fibers and the filler to form at least a portion of the first outermost surface,
(II)	applying the friction adjusting agent to the base to form the deposit and form at least a portion of the second outermost surface,
(III)	applying a vacuum to the base comprising the friction adjusting agent to form the gradated pattern,
(IV)	impregnating the base and deposit disposed in the gradated pattern with the resin,
(V)	curing the resin in the impregnated base and deposit to form the friction material, and 
(VI)	smoothing the second outermost surface to a surface roughness of from 2 to 11 micrometers as determined by non-contact laser measurement according to ISO 25178,
wherein the gradated pattern is measured in a direction from the second outermost surface towards the first outermost surface wherein a concentration of the deposit disposed nearest the second outermost surface is greater than a concentration of the deposit disposed nearest the first outermost surface,
wherein at least a portion of the deposit is exposed to the environment after the step of smoothing,
wherein the first outermost surface is disposed for adhesion to a metal plate and the second outermost surface is disposed for exposure to the environment, and 
wherein the porous layer further defines a lower quadrant disposed closest to the first outermost surface and an upper quadrant disposed closest to the second outermost surface, and wherein particles of the friction adjusting agent are disposed in the upper and lower quadrants in a gradated pattern measured in a direction from the upper quadrant towards the lower quadrant and wherein a concentration of particles disposed nearest the second outermost surface is greater than a concentration of particles disposed nearest the first outermost surface.
(Original) The method of claim 18 wherein the step of applying the vacuum is further defined as applying a vacuum at a pressure of less than 7 KPa.
(Original) The method of claim 18 wherein the step of smoothing is further defined as grinding. 
(Original) The method of claim 18 wherein the deposit has a thickness of from 10 to 300 micrometers.  
(Original) The method of claim 18 wherein the friction adjusting agent comprises diatomaceous earth.
 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Of the references of record, the most pertinent is US 2005/0281971 to Lam et al. (hereinafter “Lam”).
Lam discloses a friction material comprising a fibrous base material and friction modifying particles dispersed therethrough in a penetrating gradient such that there is a lesser concentration of the friction modifying particles near the bottom surface of the 
The declaration from Dr. Feng Dong filed on 2/16/2021 demonstrated that a surface roughness of from 2 to 11 microns would not be present because there was no indication that Lam’s friction material was subjected to a post-process smoothing.  Further, there is no motivation or guidance to form a friction material having a smooth, uniform surface with the active deposit so as to yield improved frictional properties.   
Note that, the prior art of record, individually or in combination, does not teach or fairly suggest a friction material with a recited structure set forth in the claim. Accordingly, the instant claims are deemed allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Vo whose telephone number is (571)272-1485.  The examiner can normally be reached on M-F: 9:00 am - 6:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Hai Vo/
Primary Examiner
Art Unit 1788